NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30076

                Plaintiff-Appellee,             D.C. No. 3:11-cr-00023-RRB-4

 v.
                                                MEMORANDUM*
JOSHUA CLAY JOHNSON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Ralph R. Beistline, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Joshua Clay Johnson appeals pro se from the district court’s order denying

his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We

have jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see

United States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Johnson contends that the district court did not give sufficient consideration

to his arguments for release and the totality of the circumstances, and clearly erred

in concluding that he was receiving adequate medical care in prison, that he was

equally vulnerable to COVID-19 outside of custody, and that his release would

pose a danger to the public. But, the court acknowledged Johnson’s arguments and

its factual findings had support in the record. The court did not abuse its discretion

in concluding that (1) Johnson had failed to show extraordinary and compelling

circumstances warranting compassionate release, and (2) the 18 U.S.C. § 3553(a)

factors did not support release in light of Johnson’s significant criminal history and

the many disciplinary infractions he has incurred while incarcerated. See United

States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (district court abuses its

discretion only if its decision is illogical, implausible, or not supported by the

record).

      AFFIRMED.




                                           2                                     21-30076